In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                   ________________________

                                       No. 07-18-00107-CR
                                   ________________________


                           CRAIG ALLEN RODRIGUEZ, APPELLANT

                                                   V.

                               THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 108th District Court
                                       Potter County, Texas
               Trial Court No. 75,078-E; Honorable Douglas R. Woodburn, Presiding


                                             April 24, 2019

                                 MEMORANDUM OPINION
                  Before Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Appellant, Craig Allen Rodriguez, was charged with unauthorized use of a vehicle,

a state jail felony.1 At trial, he entered a plea of not guilty. The jury found him guilty and




       1   TEX. PENAL CODE ANN. § 31.07(a), (b) (West 2016).
assessed punishment at two years confinement in a state jail facility. 2 By a sole issue,

Appellant challenges the sufficiency of the evidence to support his conviction. We affirm.


        BACKGROUND

        At the time of the offense, the complainant and her husband were separated and

her husband was living in an apartment. The couple owned a Toyota vehicle, registered

in the complainant’s name, which was used mostly by her husband. Both parties spoke

Karen, an Asian language; however, only the complainant spoke any English.


        One night, the complainant went to her husband’s apartment to check on him

because he had been drinking outside his apartment. When she left, she noticed their

vehicle parked in front of the apartment. At trial, with the assistance of a translator, the

complainant’s husband testified he was intoxicated when he returned to his apartment

and possibly could have dropped his keys. The next morning, he realized the vehicle was

missing and borrowed a phone to call his wife. He did not call the police to report the

missing vehicle because of the language barrier.


        The complainant then called the police and reported that their vehicle was missing.

She gave a statement and assisted the investigating officer with the language barrier

when he interviewed her husband. Two days later, she again called police to report she

had seen her vehicle being driven by an unknown individual and she had followed it to a

gas station.




         2 In the same proceeding, Appellant also pleaded guilty to evading arrest or detention with a vehicle

and was convicted of that offense. His appeal was presented pursuant to Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and his conviction was affirmed by this court on this same
date in appellate cause number 07-18-00106-CR.

                                                      2
       Two officers were immediately dispatched to the gas station. The first officer to

arrive activated the emergency lights of his patrol vehicle and attempted to stop the driver,

later identified as Appellant. Appellant, however, fled in the vehicle. He drove through a

bar ditch onto the shoulder of the roadway heading in the wrong direction and collided

head-on with a rental vehicle being driven by the complainant. He then exited the stolen

vehicle and fled on foot. He was apprehended after the second officer commanded him

to stop or risk being subdued with a Taser gun.


       At trial, Appellant’s defensive theory (introduced by defense counsel during

opening statements) was that he bought the vehicle from the complainant’s husband for

$1,800 cash. With the assistance of an interpreter, the complainant’s husband was asked

if he had sold the vehicle to Appellant or had given him permission to drive it, to which he

answered without equivocation that he had not.3 The complainant likewise testified that

she had not given Appellant consent to drive the vehicle and was unaware of any alleged

sale of the vehicle. Appellant did not testify, nor did he offer any direct evidence that he

purchased the vehicle.       The jury rejected Appellant’s theory and convicted him of

unauthorized use of a vehicle.


       STANDARD OF REVIEW—SUFFICIENCY OF THE EVIDENCE

       The only standard that a reviewing court should apply in determining whether the

evidence is sufficient to support each element of a criminal offense the State is required

to prove beyond a reasonable doubt is the standard set forth in Jackson v. Virginia, 443
U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). See Adames v. State, 353 S.W.3d
3The complainant’s husband admitted during cross-examination that Appellant had been in his
apartment the night the vehicle went missing.

                                                3
854, 859 (Tex. Crim. App. 2011); Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App.

2010). We consider all of the evidence in the light most favorable to the verdict and

determine whether, based on that evidence and reasonable inferences therefrom, any

rational juror could have found the essential elements of the crime beyond a reasonable

doubt. Queeman v. State, 520 S.W.3d 616, 622 (Tex. Crim. App. 2017).


       We give deference to the responsibility of the trier of fact to fairly resolve conflicts

in testimony, to weigh the evidence, and to draw reasonable inferences from basic facts

to ultimate facts. Jenkins v. State, 493 S.W.3d 583, 599 (Tex. Crim. App. 2016). Each

fact need not point directly and independently to the appellant’s guilt, as long as the

cumulative force of all the incriminating circumstances is sufficient to support the

conviction. Id.


       We compare the elements of the offense as defined by a hypothetically correct jury

charge to the evidence adduced at trial. Thomas v. State, 444 S.W.3d 4, 8 (Tex. Crim.

App. 2014) (citing Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997)). In our

review, we must evaluate all of the evidence in the record, both direct and circumstantial

and whether properly or improperly admitted. Clayton v. State, 235 S.W.3d 772, 778

(Tex. Crim. App. 2007). When the record supports conflicting inferences, we presume

the fact finder resolved the conflicts in favor of the prosecution and defer to that

determination. Jackson, 443 U.S. at 326.


       APPLICABLE LAW

       A person commits the offense of unauthorized use of a vehicle when “he

intentionally or knowingly operates another’s . . . motor-propelled vehicle without the


                                              4
effective consent of the owner.”           TEX. PENAL CODE ANN. § 31.07(a) (West 2016).

Testimony that a vehicle owner did not give consent to operate his vehicle alone is

sufficient to support a finding that an appellant knew he did not have consent to operate

the vehicle. McQueen v. State, 781 S.W.2d 600, 603-04 (Tex. Crim. App. 1989); Battise

v. State, 264 S.W.3d 222, 227 (Tex. App.—Houston [1st Dist.] 2008, pet. ref’d).


        ANALYSIS

        Appellant’s attack on the sufficiency of the evidence to support his conviction for

unauthorized use of a vehicle is directed at the element of “without the effective consent

of the owner.” At trial and on appeal, Appellant challenges the complainant’s husband’s

credibility and criticizes the investigating officer’s decision to not obtain the services of an

interpreter when he interviewed the complainant’s husband.                       We disagree with

Appellant’s contentions.


        The manner in which the investigating officer conducted his interviews has no

bearing on the sufficiency of the evidence presented at trial. During trial, with the aid of

an interpreter,4 both the complainant and her husband offered testimony that Appellant

did not have consent from either one of them to operate the vehicle in question. There

was no evidence that Appellant had purchased the vehicle from the complainant’s

husband. It is noteworthy that the complainant’s husband did not speak any English,

making a commercial transaction involving negotiation with Appellant highly unlikely.




        4We note that no objection was lodged to the competency of the interpreter at trial. See Dat Tat
Pham v. State, No. 07-12-00503-CR, 2017 Tex. App. LEXIS 4923, at *5 (Tex. App.—Amarillo May 31,
2017, no pet.) (mem. op., not designated for publication).

                                                   5
      Additionally, the evidence showed that Appellant fled from two officers, first in the

vehicle and then on foot after the head-on collision. See Carrasquillo v. State, 01-10-

00217-CR, 2011 Tex. App. LEXIS 8943, at *17 (Tex. App.—Houston [1st Dist.] Nov. 10,

2011, pet. dism’d) (citing Middlebrook v. State, 803 S.W.2d 355, 360 (Tex. App.—Fort

Worth 1990, pet. ref’d)) (mem. op., not designated for publication) (noting that evidence

of flight from officers supports a reasonable inference of unauthorized use of a vehicle).

Based on the circumstances, the jury was free to reject Appellant’s theory that he had

purchased the complainant’s vehicle or that he had consent to operate the vehicle. See

Dodd v. State, No. 05-17-01061-CR, 2018 Tex. App. LEXIS 8073, at *6-7 (Tex. App.—

Dallas Oct. 3, 2018, no pet.) (mem. op., not designated for publication) (citing McQueen,
781 S.W.2d at 605; Battise, 264 S.W.3d at 227). Appellant’s sole issue is overruled.


      CONCLUSION

      The trial court’s judgment is affirmed.




                                                Patrick A. Pirtle
                                                   Justice


Do not publish.




                                            6